                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

DEDRICK JONES,                                         §
           Petitioner,                                 §
                                                       §       3:18-cv-2213-B (BT)
v.                                                     §
                                                       §
LORIE DAVIS, Director, TDCJ-CID,                       §
           Respondent.                                 §




     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE, AND
               DENYING A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. §

2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in

support of its finding that the petitioner has failed to show (1) that reasonable jurists would find

this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of a

constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       In the event, the petitioner will file a notice of appeal, the court notes that

(X)    the petitioner will proceed in forma pauperis on appeal.

( )    the petitioner will need to pay the $505.00 appellate filing fee or submit a motion to
       proceed in forma pauperis.

       SO ORDERED this 23RD day of July, 2019.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




        1
               Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:
      (a) Certificate of Appealability. The district court must issue or deny a certificate of
      appealability when it enters a final order adverse to the applicant. Before entering the
      final order, the court may direct the parties to submit arguments on whether a certificate
      should issue. If the court issues a certificate, the court must state the specific issue or
      issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
      certificate, the parties may not appeal the denial but may seek a certificate from the court
      of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
      does not extend the time to appeal.
      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
      appeal an order entered under these rules. A timely notice of appeal must be filed even if
      the district court issues a certificate of appealability.


                                                   2
